Citation Nr: 1400577	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.

3.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for the residuals of broken toes.

6.  Entitlement to service connection for rashes, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for scars on the low back, to include as secondary to service-connected residuals, status-post pilonidal cyst excision.  

8.  Entitlement to service connection for a degenerative lumbar disc disorder, to include as secondary to service-connected residuals, status-post pilonidal cyst excision.

9.  Entitlement to service connection for right ear hearing loss.

10.  Entitlement to service connection for the residuals of an aneurysm, to include cognitive disorder, anxiety, and depression, to include as secondary to service-connected type II diabetes mellitus.

11.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In an October 2005 rating decision, the RO denied entitlement to service connection for skin abnormalities, a degenerative lumbar disc disorder, residuals of broken toes, and flat feet.  Within one year of the rating decision, the RO received additional private treatment records.  In a May 2006 rating decision, the RO confirmed and continued the previous denials. In a July 2008 rating decision, the RO also denied entitlement to service connection for bilateral hearing loss and tinnitus.  In a February 2009 rating decision, the RO granted entitlement to service connection for left ear hearing loss, and assigned a noncompensable evaluation, effective from January 10, 2008.  The RO also denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  In a September 2010 rating decision, the RO denied entitlement to service connection for residuals of an aneurysm, to include cognitive disorder, anxiety, and depression, and sleep apnea.  In an October 2010 rating decision, the RO confirmed and continued the previous denial.

In July 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO.  During the hearing, the Veteran reported that he had residual scarring on his low back secondary to service-connected residuals, status-post pilonidal cyst excision.  Therefore, the Board recharacterized the issue as shown on the title page.

Following the hearing, the record was held open to afford the Veteran the opportunity to submit additional evidence to support his claims, but no evidence was submitted.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the paperless claims files reveals a copy of the VA treatment records that are relevant to the issues on appeal.  Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, this defect can be cured on remand.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The claims file indicates the Veteran submitted notification that he received monthly disability benefits from the Social Security Administration (SSA disability benefits following a 2004 brain surgery to clip an aneurysm.  VA has a duty to obtain potentially relevant SSA records.  

The Veteran claimed his feet were X-rayed and he was treated for feet and toes at Eglin Air Force Base and at Vandenberg Air Force Base.  The Board notes that there are no service treatment notes pertaining to treatment of the Veteran's feet and there are no x-rays of the Veteran's feet associated with the record.  

With respect to the claim of entitlement to an initial evaluation in excess of 10 percent for left ear hearing loss, the Board notes that during the July 2012 hearing the Veteran testified that his hearing loss had worsened since the last examination.  

With respect to the claims of entitlement to service connection for tinnitus and right ear hearing loss, the Board finds that a clarifying VA medical opinion must be obtained.  The February 2008 and June 2010 VA examiners both noted that the Veteran needed to be evaluated by an ear, nose, and throat physician for cerumen suctioning of the right ear before any further testing.  There is no indication that the Veteran was evaluated by an ear, nose, and throat physician.

With respect to the Veteran's claims of entitlement to service connection for flat feet and the residuals of broken toes, the Board finds that a clarifying VA medical opinion must be obtained.  The Board notes that the August 2010 VA feet examiner provided an opinion with respect to the Veteran's claimed pes planus, but he did not include an opinion concerning the Veteran's claimed residuals of broken toes.  

With respect to the Veteran's claims of entitlement to service connection for rashes, to include as secondary to herbicide exposure, and scars on the low back, to include as secondary to service-connected residuals, status-post pilonidal cyst excision, the Board notes that the August 2010 VA examiner did not provide an opinion concerning the etiology of the claimed rash because she determined that the Veteran did not have a current skin disorder.  In addition, she did not indicate that the Veteran had any scarring on his low back in the examination report.  

With respect to the Veteran's claim of entitlement to service connection for a degenerative lumbar disc disorder, to include as secondary to service-connected residuals, status-post pilonidal cyst excision, the Board notes that the August 2010 VA examiner did not provide an opinion as to whether any current lumbar spine disorder was causally or etiologically related to his military service.  

With respect the Veteran's claim of entitlement to service connection for sleep apnea, the Board notes that the Veteran has not been provided a VA examination to determine the etiology of any current sleep apnea.  

The claim of entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities is inextricably intertwined with the claims of service connection currently on appeal.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed and service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

Specific requests for authorization forms should be made for records from a private family care physician in Orlando, Florida, who treated the Veteran for his claimed foot disorder; records from Dr. J. and Dr. L. (initials used to protect the Veteran's identity) at the health department at St. Mary's, who treated the Veteran for his claimed low back disorder; and records from Dr. H., who treated the Veteran for his claimed rashes, as identified during the April 2010 DRO hearing.  A specific request for authorization forms should also be made for records from private neurosurgeon, Dr. G., at St. Joseph's Hospital in Parkersburg, West Virginia, and records from an orthopedic podiatrist, as identified in the July 2012 Board hearing.

2.  The RO should obtain any outstanding service treatment notes, including any treatment notes and x-ray reports, from Elgin Air Force Base and Vandenberg Air Force Base medical facilities.  If such records are not available, a statement should be placed in the claims file.

3.  The RO should obtain copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.
4.  After securing any outstanding VA and/or private treatment records, the Veteran should be afforded a VA examination, by an Ear Nose & Throat specialist, if possible, to ascertain the severity and manifestations of his service-connected left ear hearing loss, and to determine the nature and etiology of the claimed right ear hearing loss and tinnitus. Any excess cerumen should be suctioned from the right ear prior to audiogram testing during the VA examination. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. The Veteran is competent to report his hearing loss and tinnitus symptoms.

The examiner should also include a statement as to the effect of the Veteran's left ear hearing loss on his occupational functioning and daily activities. 

The examiner should state whether it is at least as likely as not that any current right ear hearing loss is causally or etiologically related to his military service, including noise exposure.  

The examiner should also state whether it is at least as likely as not that any current tinnitus is causally or etiologically related to his military service, including noise exposure.  
It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

5.  The RO should obtain a clarifying medical opinion from the VA examiner who conducted the August 2010 VA feet examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. The Veteran is competent to state the following : that he entered service with flat feet, that marching, climbing, and jumping during service made his flat feet worse, and that his toes were crushed by a Jeep during training at Eglin Air Force Base during service.    

The examiner is requested to identify all foot disorders, including flat feet (pes planus) and the residuals of broken toes.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including the reported training incident in which a Jeep drove over the Veteran's feet in service.

The examiner should also state whether the Veteran's pes planus clearly and unmistakably preexisted his entrance into service.  The examiner is asked to consider that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood. 

If the examiner determines that pes planus clearly and unmistakably preexisted service, the examiner is requested to determine whether the preexisting disorder clearly and unmistakably underwent no degree of aggravation during service.  In other words, did the preexisting pes planus undergo any degree of worsening during service?  For purposes of this question, the examiner should consider "aggravation" and "worsening" to mean that there was a permanent increase in severity beyond the natural progression of the disease. 

If the examiner determines that the Veteran's pes planus underwent any degree of aggravation service, the examiner is asked to clarify whether this aggravation represents a permanent worsening of the underlying pathology due to service rather than a temporary or intermittent flare-up(s) resulting from service.  Likewise, the examiner is asked to clarify whether any aggravation during service, if found, was due to the natural progression of the condition.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.
 
6.  The RO should obtain a clarifying medical opinion from the VA examiner who conducted the August 2010 VA skin diseases examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. The Veteran is competent to report that he was being treated for an intermittent rash since he returned from Vietnam, as recently as March 2010 and that he had approximately three to four inch scars from the removal of pilonidal cysts during service.  

The examiner is requested to identify all skin disorders, including rashes and/or scarring, that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also opine as to whether it is at least as likely as not that the skin disorder is either caused by or aggravated by the Veteran's serviced-connected residuals, status-post pilonidal cyst excision.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

7.  The RO should obtain a clarifying medical opinion from the VA examiner who conducted the August 2010 VA spine examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. The Veteran is competent to report that he had back problems since his service in Vietnam.

The examiner is requested to identify all lumbar spine disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including jumping during service.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

8.  The RO should schedule the Veteran for a VA respiratory examination to determine the nature and etiology of the Veteran's claimed sleep apnea.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should specifically consider the Veteran's statements that he had sleep apnea type symptoms beginning during his service in Vietnam as the Board finds the Veteran's report competent and credible. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he had sleep apnea type symptoms, including waking up choking and difficulty sleeping, during service in Vietnam.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected type II diabetes mellitus.

For all opinions, a clear explanation based on the facts of this case and medical principles is required.

9.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

10.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, including any further VA examination or testing.

11.  Thereafter, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


